Exhibit 10.1

 

[g283111kki001.jpg]

 

Mr. Raymond J. Wilson
1431 Hampton Drive

Downingtown, PA 19335

 

Dear Ray:

 

This letter agreement (the “Release Agreement”) confirms that your employment
with Innovative Solutions and Support, Inc. (the “Company”), and its affiliated
entities was terminated effective September 8, 2008.  You and the Company agreed
to the following terms:

 


1.                                       EFFECTIVE DATE.


 


(A)                                  YOUR EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATED ENTITIES TERMINATED ON SEPTEMBER 8, 2008 (“SEPARATION DATE”).  YOU
HEREBY AGREE TO RESIGN AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY,
EFFECTIVE AS OF THE DATE HEREOF, AND ACKNOWLEDGE AND AGREE THAT SUCH RESIGNATION
IS IRREVOCABLE AND NOT SUBJECT TO THE PROVISIONS OF SECTION 3(V) OF THIS RELEASE
AGREEMENT.


 


(B)                                 EXCEPT FOR THE PROVISIONS OF SECTION 10,
SECTION 11 AND SECTION 12.11 THEREOF, THE EMPLOYMENT AGREEMENT BETWEEN YOU AND
THE COMPANY, DATED AS OF JANUARY 21, 2008 (THE “EMPLOYMENT AGREEMENT”),
TERMINATED ON THE SEPARATION DATE.  CAPITALIZED TERMS USED IN THIS RELEASE
AGREEMENT BUT NOT DEFINED HEREIN WILL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN
THE EMPLOYMENT AGREEMENT.


 


2.                                       PAYMENTS AND BENEFITS.


 


(A)                                  PROVIDED THAT YOU EXECUTE AND DO NOT REVOKE
THIS RELEASE AGREEMENT PURSUANT TO SECTION 3(V) HEREOF AND YOU CONTINUE TO
COMPLY WITH SECTION 11 OF THE EMPLOYMENT AGREEMENT, THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE, YOU WILL RECEIVE A PAYMENT OF $90,000
(INCLUDING $39,039 IN MOVING EXPENSE REIMBURSEMENT TO BE PAID UPON RECEIPT OF AN
EXECUTED COPY OF THIS DOCUMENT) PLUS YOUR BASE SALARY ($400,000 PER ANNUM – SEE
ATTACHED EXHIBIT A FOR DETAILED CALCULATION) FOR THE REMAINDER OF THE TERM OF
EMPLOYMENT (THROUGH DECEMBER 31, 2009) AS A RESULT OF YOUR TERMINATION BY THE
COMPANY WITHOUT CAUSE.


 


(B)                                 THE COMPANY SHALL REIMBURSE YOU FOR THE COST
OF COBRA HEALTH CARE CONTINUATION COVERAGE (LESS THE PORTION YOU WOULD HAVE BEEN
REQUIRED TO PAY HAD YOU CONTINUED TO BE EMPLOYED) FOR YOU AND YOUR FAMILY,
PROVIDED YOU TIMELY ELECT SUCH COVERAGE, UNTIL THE EARLIER OF DECEMBER 30, 2008
OR YOUR DEPARTURE FROM THE UNITED STATES (SUCH REIMBURSEMENT TO BE MADE NO LATER
THAN THE END OF THE CALENDAR MONTH FOLLOWING THE CALENDAR MONTH DURING WHICH YOU
INCUR SUCH COSTS).


 

720 Pennsylvania Drive   Exton, Pennsylvania  19341   USA   610-646-9800   Fax 
610-646-0149

 

--------------------------------------------------------------------------------


 


(C)                                  PLEASE BE AWARE THAT IN ORDER FOR YOU TO
AVOID A 20% PENALTY TAX IMPOSED BY SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), ON CERTAIN PAYMENTS TO BE MADE PURSUANT TO THIS
SECTION 2, SUCH PAYMENTS SHALL, TO THE EXTENT NECESSARY TO AVOID SUCH PENALTY
TAX, BE DELAYED UNTIL THE FIRST PAYROLL DATE AFTER MARCH 8, 2009, WITH THE FIRST
SUCH PAYMENT TO INCLUDE ALL PAYMENTS THAT WOULD OTHERWISE HAVE BEEN MADE HAD
SUCH DELAY NOT BEEN IMPOSED.


 


3.                                       RELEASE.  YOU, FOR YOURSELF, YOUR
HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS, AND ADMINISTRATORS, IN CONSIDERATION OF
THE PROMISES AND COVENANTS SET FORTH HEREIN, HEREBY FULLY RELEASE AND DISCHARGE
(A) THE COMPANY AND ITS AFFILIATES, AND (B) THE COMPANY’S OFFICERS, DIRECTORS,
MEMBERS, SHAREHOLDERS, SUCCESSORS, PARTNERS, PRINCIPALS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, AND/OR ANY OTHER INDIVIDUAL CONNECTED WITH EACH OF
THE FOREGOING (THE “INDIVIDUAL RELEASED PARTIES”), FOREVER AND UNCONDITIONALLY
FROM ANY AND ALL MANNER OF ACTION, CLAIM, DEMAND, DAMAGES, CAUSE OF ACTION,
DEBT, SUM OF MONEY, CONTRACT, COVENANT, CONTROVERSY, AGREEMENT, PROMISE,
JUDGMENT, AND DEMAND WHATSOEVER, IN LAW OR EQUITY, KNOWN OR UNKNOWN, EXISTING OR
CLAIMED TO EXIST (HEREINAFTER, COLLECTIVELY REFERRED TO AS “CLAIMS”) ARISING
FROM THE BEGINNING OF TIME THROUGH THE EXECUTION OF THIS RELEASE AGREEMENT,
INCLUDING WITHOUT LIMITATION, ALL CLAIMS RELATING TO OR ARISING OUT OF THE
EMPLOYMENT AGREEMENT, YOUR EMPLOYMENT AND/OR TERMINATION OF EMPLOYMENT WITH THE
COMPANY, YOUR SERVICE AS A DIRECTOR OF THE COMPANY, PAYMENT OF BASE SALARY,
BONUS AND/OR EMPLOYEE BENEFITS AND/OR ANY DISCRIMINATION CLAIM BASED ON RACE,
RELIGION, COLOR, NATIONAL ORIGIN, AGE, SEX, SEXUAL ORIENTATION OR PREFERENCE,
DISABILITY, RETALIATION, OR ANY CAUSE OF ACTION UNDER THE FOLLOWING IN EACH CASE
AS AMENDED: THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE CIVIL RIGHTS ACT OF
1866, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990,
THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (EXCEPT
ANY VALID CLAIM TO RECOVER VESTED BENEFITS, IF APPLICABLE), ANY PENNSYLVANIA
ANTI-DISCRIMINATION STATUTES AND REGULATIONS, AND/OR ANY OTHER FEDERAL, STATE OR
LOCAL LAW, RULE, REGULATION, CONSTITUTION OR ORDINANCE, OR UNDER ANY PUBLIC
POLICY OR COMMON LAW OR ARISING UNDER ANY PRACTICES OR PROCEDURE OF THE COMPANY
OR UNDER THE EMPLOYMENT AGREEMENT OR ANY EQUITY INCENTIVE PLAN OF THE COMPANY,
AND/OR ANY CLAIM FOR WRONGFUL TERMINATION, BACK PAY, FUTURE WAGE LOSS, INJURY
SUBJECT TO RELIEF UNDER THE WORKERS’ COMPENSATION ACT, ANY OTHER CLAIM, WHETHER
IN TORT, CONTRACT OR OTHERWISE, OR ANY CLAIM FOR COSTS, FEES OR OTHER EXPENSES,
INCLUDING ATTORNEYS’ FEES, PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE
DEEMED TO RELEASE ANY CLAIMS THAT YOU MAY HAVE ARISING FROM A BREACH BY THE
COMPANY OF ITS OBLIGATIONS SET FORTH IN THIS RELEASE AGREEMENT, ANY RIGHTS AND
CLAIMS THAT YOU MAY HAVE WHICH ARISE AFTER THE DATE YOU EXECUTE THIS RELEASE
AGREEMENT AND ANY RIGHTS AND CLAIMS YOU MAY HAVE FOR INDEMNIFICATION PURSUANT TO
SECTION 10 OF THE EMPLOYMENT AGREEMENT, WHICH IS INCORPORATED HEREIN BY
REFERENCE.


 

By signing this Release Agreement, you acknowledge that:

 

--------------------------------------------------------------------------------


 


(I)                                     YOU HAVE READ AND FULLY UNDERSTAND THE
TERMS OF THIS RELEASE AGREEMENT;


 


(II)                                  YOU HAVE BEEN ADVISED AND URGED TO CONSULT
WITH YOUR ATTORNEYS, CONCERNING THE TERMS OF THIS RELEASE AGREEMENT;


 


(III)                               YOU HAVE AGREED TO THIS RELEASE AGREEMENT
KNOWINGLY AND VOLUNTARILY AND WERE NOT SUBJECTED TO ANY UNDUE INFLUENCE OR
COERCION IN AGREEING TO ITS TERMS;


 


(IV)                              YOU HAVE BEEN GIVEN 21 DAYS TO CONSIDER THIS
RELEASE AGREEMENT, AND ACKNOWLEDGE THAT IN THE EVENT THAT YOU EXECUTE THIS
RELEASE AGREEMENT PRIOR TO THE EXPIRATION OF THE 21 DAY PERIOD, YOU HEREBY WAIVE
THE BALANCE OF SAID PERIOD;


 


(V)                                 YOU WILL HAVE SEVEN (7) DAYS FOLLOWING YOUR
EXECUTION OF THIS RELEASE AGREEMENT TO REVOKE THIS RELEASE AGREEMENT AND THIS
RELEASE AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION 3
(V) SHALL NOT APPLY TO YOUR RESIGNATION AS A MEMBER OF THE BOARD OF DIRECTORS OF
THE COMPANY, WHICH RESIGNATION SHALL REMAIN IN EFFECT IF YOU REVOKE THIS RELEASE
AGREEMENT.  ANY REVOCATION WITHIN THIS SEVEN (7) DAY PERIOD MUST BE SUBMITTED IN
WRITING AND PERSONALLY DELIVERED, OR MAILED ON THE 7TH DAY FOLLOWING YOUR
EXECUTION OF THIS RELEASE AGREEMENT TO GEOFF HEDRICK, CHAIRMAN & CEO, INNOVATIVE
SOLUTIONS & SUPPORT, INC., 720 PENNSYLVANIA DRIVE, EXTON, PA 19341.  NO PAYMENT
PROVIDED FOR IN SECTION 2 OR OTHERWISE IN THIS RELEASE AGREEMENT WILL BE MADE
UNTIL AFTER THE SEVEN (7) DAY PERIOD HAS EXPIRED AND THIS RELEASE AGREEMENT HAS
BECOME EFFECTIVE.  IF THIS RELEASE AGREEMENT IS REVOKED BY YOU THEN YOU SHALL
FORFEIT THE PAYMENT AND BENEFITS PROVIDED IN THIS RELEASE AGREEMENT AND THE
COMPANY SHALL NOT BE REQUIRED TO PROVIDE ANY SUCH PAYMENT, BENEFITS OR OTHER
CONSIDERATION; AND


 


(VI)                              YOU AND THE COMPANY HAVE AGREED THAT NO
PROVISION OF THIS RELEASE AGREEMENT MAY BE MODIFIED, CHANGED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION, CHANGE OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY YOU AND THE COMPANY.


 


4.                                       FUTURE COOPERATION.  YOU AGREE TO
COOPERATE WITH ANY REASONABLE REQUEST BY THE COMPANY, AND WILL ASSIST THE
COMPANY, IN CONNECTION WITH ANY MATTER WITH WHICH YOU WERE INVOLVED OR ANY
EXISTING OR POTENTIAL CLAIM, INVESTIGATION, AUDIT, ADMINISTRATIVE PROCEEDING,
LAWSUIT OR OTHER LEGAL OR BUSINESS MATTER THAT AROSE DURING YOUR EMPLOYMENT BY
THE COMPANY.  SUCH COOPERATION SHALL (I) BE AT A TIME AND PLACE CONVENIENT TO
YOU, (II) BE COMPLETED BY TELEPHONE TO THE EXTENT REASONABLY POSSIBLE, AND
(III) NOT INTERFERE WITH YOUR ABILITY TO CARRY ON YOUR BUSINESS AFTER THE
SEPARATION DATE.  ANY COSTS INCURRED BY

 

--------------------------------------------------------------------------------


 


YOU IN CONNECTION WITH THIS SECTION 4 SHALL BE REIMBURSED PROMPTLY.  IN
ADDITION, YOU AGREE TO IMMEDIATELY RETURN TO THE COMPANY THE LEASED AUTOMOBILE,
MOBILE COMMUNICATIONS DEVICE AND PERSONAL COMPUTER PROVIDED TO YOU BY THE
COMPANY DURING THE TERM OF YOUR EMPLOYMENT AND TO DELIVER, PRIOR TO DECEMBER 31,
2009, APPROPRIATE RECEIPTS DOCUMENTING YOUR EXPENSES IN RELOCATING FROM THE
VICINITY OF EXTON, PENNSYLVANIA TO THE UNITED KINGDOM.


 


5.                                       EMPLOYEE BREACH.  YOU ACKNOWLEDGE THAT
UPON ANY BREACH BY YOU OF ANY OF THE TERMS OF THIS RELEASE AGREEMENT, THE
COMPANY SHALL HAVE THE RIGHT TO SEEK ANY LEGAL OR EQUITABLE RELIEF THAT MAY BE
AVAILABLE.


 


6.                                       WITHHOLDING.  THE COMPANY MAY WITHHOLD
FROM ANY AMOUNTS PAYABLE OR PROVIDED UNDER THIS RELEASE AGREEMENT ALL FEDERAL,
STATE, LOCAL OR OTHER TAXES AS THE COMPANY IS REQUIRED TO WITHHOLD PURSUANT TO
ANY APPLICABLE LAW, REGULATION OR RULING.  YOU AGREE THAT THE LIABILITY FOR FULL
PAYMENT AND SATISFACTION OF ANY AND ALL TAXES OF ANY KIND AND ALL OTHER TAX
ATTRIBUTES ARISING OUT OF OR RELATING TO ANY AMOUNTS PAYABLE OR PROVIDED UNDER
THIS RELEASE AGREEMENT OR OTHERWISE BY THE COMPANY IS SOLELY THE RESPONSIBILITY
AND LIABILITY OF YOU.


 


7.                                       ENTIRE AGREEMENT.  YOU UNDERSTAND THAT
THIS RELEASE AGREEMENT FULLY AND COMPLETELY WAIVES AND GIVES UP ALL CLAIMS YOU
MAY HAVE AGAINST THE COMPANY EXCEPTING ONLY CLAIMS ARISING OUT OF THIS RELEASE
AGREEMENT.  THIS RELEASE AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING BETWEEN YOU
AND THE COMPANY, AND SUPERSEDES ANY AND ALL OTHER PRIOR AGREEMENTS,
UNDERSTANDINGS, DISCUSSIONS, NEGOTIATIONS WHETHER WRITTEN OR ORAL BETWEEN YOU
AND THE COMPANY, EXCEPT FOR THOSE PROVISIONS OF THE EMPLOYMENT AGREEMENT THAT
ARE INCORPORATED BY REFERENCE HEREIN.  YOU ACKNOWLEDGE THAT NEITHER THE COMPANY
NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATION OR PROMISE TO
YOU OTHER THAN SET FORTH HEREIN.


 


8.                                       GOVERNING LAW; DISPUTES.  THIS RELEASE
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
EXCLUDING CONFLICTS OF LAW PRINCIPLES.  ANY DISPUTES ARISING HEREUNDER SHALL BE
SETTLED BY ARBITRATION PURSUANT TO SECTION 12.11 OF THE EMPLOYMENT AGREEMENT.


 


9.                                       SEVERABILITY.  IF ANY OF THE PROVISIONS
OF THIS RELEASE AGREEMENT SHALL BE HELD INVALID, THE REMAINDER OF THIS RELEASE
AGREEMENT SHALL NOT BE AFFECTED THEREBY, AND SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


10.                                 NO ADMISSIONS.  IT IS UNDERSTOOD AND AGREED
THAT THIS RELEASE AGREEMENT DOES NOT CONSTITUTE AN ADMISSION BY THE COMPANY OR
YOU THAT ANY ACTION EITHER PARTY HAS TAKEN WAS UNLAWFUL OR WRONGFUL, OR THAT ANY
ACTION CONSTITUTED A BREACH OF CONTRACT OR VIOLATED ANY FEDERAL, STATE, OR LOCAL
LAW, POLICY, RULE OR REGULATION.

 

--------------------------------------------------------------------------------


 


11.                                 NO MITIGATION; NO OFFSET.  YOU SHALL BE
UNDER NO OBLIGATION TO SEEK OTHER EMPLOYMENT AND THERE SHALL BE NO OFFSET
AGAINST ANY AMOUNTS DUE TO YOU UNDER THIS AGREEMENT OR OTHERWISE ON ACCOUNT OF
ANY REMUNERATION ATTRIBUTABLE TO ANY SUBSEQUENT EMPLOYMENT THAT YOU MAY OBTAIN
OR BUSINESS ACTIVITIES THAT YOU ARE ENGAGED IN HEREAFTER.

 

--------------------------------------------------------------------------------


 

If the terms of this Release Agreement are acceptable to you, please sign and
date the enclosed copies of this Release Agreement and return one fully executed
copy to the undersigned.

 

 

 

Very truly yours,

 

 

 

INNOVATIVE SOLUTIONS & SUPPORT, INC.

 

 

 

 

 

By:

/s/ Geoffrey S.M. Hedrick

 

 

 

 

 

Its: Chairman and Chief Executive Officer

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Raymond J. Wilson

 

Raymond J. Wilson

 

Dated: November 10, 2008

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Innovative Solutions & Support, Inc.

Severance calculation - Ray Wilson

 

Annual salary

 

 

$

400,000

 

 

 

Payday salary

 

 

$

15,385

 

 

 

Weekly salary

 

 

$

7,692

 

 

 

Daily salary

 

 

$

1,538

 

 

 

 

 

 

 

 

 

 

Period

 

 

 

 

 

 

 

 

 

 

 

 

 

9/9/08 -9/12/08

 

 

$

6,154

 

($7,692.31-$1,538.46

)

W/E :

 

 

 

 

 

 

 

19-Sep-08

 

7,692

 

 

 

 

26-Sep-08

 

7,692

 

 

 

 

3-Oct-08

 

7,692

 

 

 

 

10-Oct-08

 

7,692

 

 

 

 

17-Oct-08

 

7,692

 

 

 

 

24-Oct-08

 

7,692

 

 

 

 

31-Oct-08

 

7,692

 

 

 

 

7-Nov-08

 

7,692

 

 

 

 

14-Nov-08

 

7,692

 

 

 

 

21-Nov-08

 

7,692

 

 

 

 

28-Nov-08

 

7,692

 

 

 

 

5-Dec-08

 

7,692

 

 

 

 

12-Dec-08

 

7,692

 

 

 

 

19-Dec-08

 

7,692

 

 

 

 

26-Dec-08

 

7,692

 

 

 

 

 

 

 

 

 

 

Remaining salary FY 2008

 

 

$

121,538

 

 

 

 

 

 

 

 

 

 

Calendar year 2009

 

 

400,000

 

 

 

 

 

 

 

 

 

 

Bbase salary due

 

 

$

521,538

 

 

 

 

--------------------------------------------------------------------------------